Citation Nr: 1032430	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disorder, to include 
as secondary to service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to February 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), in which the benefit sought on appeal was denied.  

It is noted that in that rating decision, the RO declined to 
reopen the Veteran's claim for service connection for 
hypertension, because no new and material evidence had been 
received.  The Veteran did not appeal that decision, and that 
matter is not before the Board at this time.  The report of the 
May 2009 VA examination report, however, shows that the Veteran's 
hypertension is related to his various heart disorders.  See May 
2009 VA examination, page 5.  To that extent, the Board will 
discuss the Veteran's history of hypertension as it pertains to 
the current matter on appeal. 

This matter on appeal has previously come before the Board twice.  
It was first before the Board in February 2009, when it was 
remanded to the Appeals Management Center (AMC) in Washington, 
DC, to provide the Veteran with an appropriate VA examination.   
A VA medical opinion and a VA examination were obtained.  The AMC 
considered the new medical evidence, and continued to deny the 
claim in a July 2009 supplemental statement of the case (SSOC).  

When the matter came before the Board again in September 2009, it 
determined that additional development was required to obtain 
outstanding pertinent VA and private treatment records identified 
by the Veteran.   Outstanding VA treatment records were 
retrieved, and some of the identified private treatment records 
were submitted by the Veteran.  The record shows that the Veteran 
was asked, but he did not submit a completed Authorization and 
Consent to Release Information, VA Form 21-4142, in order to 
assist in obtaining the private treatment records.  Since 
substantial compliance with the Board's September 2009 remand 
instructions have been accomplished, it may proceed with 
adjudication of the claim without prejudice to the Veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Heart disorder was not shown in service, at separation, or 
for many years thereafter.  

2.  There is no medical evidence on file linking heart disorder 
directly to any aspect of the Veteran's period of service. 

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's heart disorder is 
proximately due to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in January 2004 and March 
2006 that addressed the notice elements concerning his claim.  
The January 2003 notice letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  In the March 2006 notice letter, VA has also informed 
the Veteran how it determines the disability rating and the 
effective date for the award of benefits if service connection is 
to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although both notices were sent after the initial adjudication, 
the Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, 
the notice letters fully complied with the requirements of 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after these notices were provided the case was readjudicated 
several times, with its most recently done in April 2010 SSOC.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with medical opinion in March 2009 and a medical examination in 
May 2009.  In these reports, collectively, the examiners 
addressed the issue of whether the Veteran's heart disorder was 
related to his service, to include as secondary to a service-
connected disability. 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service connection

Legal Criteria 

The Veteran seeks service connection for heart disorder.  In 
particular, he asserts that his heart disorder is secondary to 
his service-connected PTSD.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including cardiovascular 
disorders, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered part of the original condition.  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show: (1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  Id.  A disability which is 
aggravated by a service-connected disorder may be service 
connected, but compensation is only available for the degree to 
which that condition was made worse by the service-connected 
condition - only to the degree that the aggravation is shown.  38 
C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms 
of a condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  See Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for heart disorder.  The record shows that the Veteran has been 
diagnosed with various heart disorders, including, hypertension, 
coronary artery disease (CAD), congestive heart failure (CHF), 
peripheral vascular disease, and arteriosclerosis.  He has a 
history of myocardial infarction, coronary artery bypass graft, 
acute ischemia, and transient ischemic attack.  

Initially, the Board notes that the Veteran does not contend (nor 
does the evidence of record support a finding) that his heart 
disorder is directly due to service.  The evidence of record does 
not show heart disorder in service, at separation, or for many 
years afterward.  The report of the February 1946 examination 
prior to separation shows the Veteran received a normal 
cardiovascular evaluation.  

The record does not show that the Veteran received any treatment 
for his heart condition until more than a year after his service.  
38 C.F.R. § 38 C.F.R. § § 3.307, 3.309.   The Veteran reports 
that he sought treatment for high blood pressure in late 1940s, 
and by 1951, he reports that he was on hypertension medication.  
See July 2009 statement from the Veteran's wife on his behalf.   
A September 1965 VA examination report shows that the Veteran had 
a normal heart evaluation, but it was noted that he had arterial 
hypertension of an undetermined etiology.  Additionally, the 
Veteran reports the onset of his current heart disorder was in 
1975 when he suffered from a myocardial infarction.  A 
significant amount of time has lapsed between the Veteran's 
separation from service in 1946 and the reported onset o of the 
heart disorder, nearly thirty years later.  The Board must note 
the lapse of many years between the Veteran's separation from 
service and the first treatment for the claimed disorder.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no competent medical evidence linking any heart 
disorder directly to service.  The Board notes that the March 
2009 VA examiner concluded that the Veteran's heart disorder was 
not caused by or a result of his service.  The examiner noted 
that the evidence did not show any diagnosis of heart or vascular 
disease in service.  The record does not contain any contrary 
medical opinion.  The Board finds that the evidence does not 
support a finding that the Veteran's heart disorder was directly 
related to service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's specific contention in this matter 
- a claim of secondary service connection - the remaining 
question is whether the medical evidence is at least in equipoise 
as to, the Veteran's assertion that his heart condition is 
related to his service connected PTSD.  See 38 C.F.R. § 3.310.  
The record contains opinions from three medical professionals on 
this issue:  two VA examiners and one private physician.   The 
Board finds that the weight of the medical evidence is against 
such a finding.  
 
Both the March 2009 and May 2009 VA examiners determined that the 
Veteran's heart disorder was not caused by his service connected 
PTSD.  The March 2009 VA examiner noted based on a review of the 
claims folder, interviews with the Veteran and his wife, and 
current medical literature, the record did not show that the 
Veteran's heart disorder was caused by his PTSD.  Additionally, 
the May 2009 VA examiner noted that the Veteran had several 
typical risk factors for CAD, which would lead to CHF, such as 
high cholesterol, history of smoking, and a positive family 
history of heart disease.   

The Board has considered the medical statements from Dr. B. 
L.N.'s.  In both an October 2006 and a January 2008 letters, Dr. 
N. indicated that the Veteran's PTSD symptoms caused his 
hypertension.  In the October 2004 letter, he stated that "it is 
possible that a stress related disorder of any type could lead to 
an increase in blood pressure and may make a patient clinically 
hypertensive."  It was noted that the symptoms due to the 
Veteran's PTSD had become severe recently.  In a January 2008 
letter, Dr. N. stated that the Veteran's PTSD symptoms "appear 
to be contributive to his development of hypertension."  Last, 
Dr. N. stated in a July 2008 letter, that the Veteran's PTSD 
"could have a significant effect on worsening his vascular 
disease by increasing his tendency towards hypertension, 
hyperlipidemia, heart attacks and strokes."

Although the Board is not free to ignore the opinion of a 
treating medical provider, it is free to weigh the probative 
value of that opinion against other medical evidence of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the 
evidentiary weight of Dr. N's medical statement that the 
Veteran's PTSD making him hypertension is greatly diminished by 
the contemporaneous medical evidence.  VA treatment records show 
that the Veteran's hypertension has been well controlled by 
medication since its onset, even during the period when the 
Veteran's symptoms due to PTSD were more severe.  See VA 
treatment records dated November 1999 to May 2009; see also May 
2009 VA examination report.   

Although a December 2001 VA treatment record shows that the 
Veteran was advised to include stress relief as part of his 
treatment for hypertension, there is no indication in the record 
at that time that the Veteran's hypertension was permanently 
worsened because of stress related to his PTSD.  Rather, a 
subsequent March 2006 VA treatment record shows that the 
Veteran's hypertension medication was reduced, because it was 
causing low blood pressure.   

The Court has held on a number of occasions that most of the 
probative value of a medical opinion comes from the reasoned 
analysis that the medical professional provides in support of 
his/her opinion.  Here, Dr. N.'s rationale in support of his 
conclusion is inconsistent with the contemporaneous medical 
evidence.  His statement carries little probative weight in this 
matter. 

Moreover, Dr. N.'s statement that the Veteran's heart disorders 
"could have" been aggravated by his PTSD disability, is 
speculative in nature.  Service connection may not be based on a 
resort to speculation or remote possibility, such as indicated by 
that opinion.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been caused 
by service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be related, 
is too speculative to establish the presence of the claimed 
disorder or any such relationship).

 The Board has considered the Veteran's own assertions, including 
his submission of Vietnam Veterans of America brochure regarding 
a possible connection between heart disease and PTSD.  The 
Veteran is competent to report observable symptoms, as discussed 
above.  However, his assertions, including the brochure, are 
afforded les probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The 
Veteran's lay assertions and the brochure from the Vietnam 
Veterans of America are outweighed by the medical evidence of 
record.  Here, the two VA examiners found that there was no 
relationship between the Veteran's heart disorder and his 
service-connected PTSD. 

In sum, there is no evidence of heart problem shown in service or 
within the first year after the Veteran's separation from 
service.  His heart disorder is not shown to be directly related 
to service.  See 38 C.F.R. § 3.303.  In addition, the 
preponderance of the medical evidence of record is against a 
finding that the Veteran's heart disorder is caused by or 
aggravated by his service connected PTSD. See 38 C.F.R. § 3.310.  
As shown above, the more probative medical opinion by the VA 
examiners weighs heavily against the claim by ruling out the 
likelihood that his heart disorder is caused by or aggravated by 
his PTSD.  Consequently, the benefit-of-doubt rule does not 
apply.  Ortiz, 274 F.3d at 1365. The claim must be denied.  See 
Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for heart disorder, to include 
as secondary to service connected PTSD, is denied. 




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


